Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  line 4 recites “second heat intermediate exchanger” rather than –second intermediate heat exchanger--.  
Claim 12 is objected to for the same at line 3.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the compressor of the outdoor unit is stopped, and the first pump supplies…”
Claim 5 recites “during a stop of the compressor…”
Because claims 3 and 5 are directed to an apparatus but recite process steps there is confusion as to when direct infringement occurs. MPEP 2173.05(p).
Claim 5 recites “the indoor unit” which lacks antecedent basis.
Claim 12 recites “the first heat pump” and “the second heat pump” within the last two elements of the claim which lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakamoto et al (US 9,212,825) in view of Ringquist (US 3,127,928).
Regarding claim 1, 
a first pump (26) and a first intermediate heat exchanger (21) connected in series, the first pump having an outflow port and an inflow port;
a second pump (27) and a second intermediate heat exchanger (22) connected in series, the second pump having an outflow port and an inflow port;
a flow path switching mechanism including at least four pairs of first and second valves (61 and 62), the first valves (61) are configured to select the outflow port of one of the first and second pumps (26 and 27), and the second valves (62) are configured to select the inflow port of the other of the first and second pumps (26 and 27);
a pipe (B1 and B2) detachably connected to and communicating the inflow port and the outflow port of a second pair of the pairs of the first and second valves (61 and 62).
an indoor heat exchanger (31) having an outflow port and an inflow port connected to a third pair of the pairs of first and second valves (61 and 62).
Wakamoto lacks a third intermediate heat exchanger. Ringquist discloses an air conditioning apparatus comprising first, second, and third intermediate heat exchangers (16, 24, and 20 respectively). The third intermediate heat exchanger (20) operating as an auxiliary heat exchanger, the third intermediate heat exchanger having an inflow port and an outflow port detachably connected to a first pair of the first and second valves (32 and 33);
a pipe (34 and 36) detachably connected to and communicating the inflow port and the outflow port of a second pair of the pairs of the first and second valves; and
an indoor heat exchanger (14) having an outflow port and an inflow port connected to a third pair of the pairs of first and second valves (32 and 33).
It would have been obvious to one of ordinary skill in the art to have provided Wakamoto with the auxiliary heat exchanger as taught by Ringquist in order to supplement the condenser heat source (2:10-15 of Ringquist).
Regarding claim 2, Wakamoto discloses an air-cooled outdoor unit (10) having a refrigerant flow circuit including a compressor (11), refrigerant flow switching valve (12), and an outdoor heat exchanger (13),
wherein the first heat intermediate exchanger (21) and the second intermediate heat exchanger (22) exchange heat in series with the refrigerant flow circuit of the outdoor unit (10).
Regarding claim 3, Wakamoto discloses the outflow port of the second pump (27) is switched by the flow path switching mechanism (61 and 62) to communicate to the inflow port of the first pump (26),
the outflow port of the first pump (26) is switched by the flow path switching mechanism (61 and 62) to communicate to the inflow port of the second pump (27),
at least one pair of the flow path switching mechanism is connected to the indoor heat exchanger (31),
the inflow port of the first pump (26) is switched by the flow path switching mechanism (61 and 62) to communicate to the outflow port of the first pump (26),
the auxiliary heat exchanger (20 of Ringquist) heats a fluid flowing in a refrigeration circuit of the second pump and second intermediate heat exchanger (with pump 22 and intermediate heat exchanger 24 of Ringquist),
the compressor of the outdoor unit is stopped (compressor is capable of turning off), and
the first pump (26) supplies the heated fluid to the indoor heat exchanger (31).
Regarding claim 4, 
Regarding claim 5, Wakamoto disclose the compressor (11) is inverter driven (8:47) with variable output control,
during a compressor stop of the compressor, a predetermined value of a water temperature difference control by a valve (61 or 62) of the indoor unit is increased, and a pump flow rate (controlled by inverters 93) is reduced. An apparatus is defined by what it is rather than what it does, therefor as Wakamoto is capable of said operation the claim is met.
Regarding claim 6, Wakamoto discloses the indoor heat exchanger (31) includes an air-conditioning water circuit,
the auxiliary heat exchanger and the air conditioning water circuit of the indoor heat exchanger exchange heat via the first intermediate heat exchanger or the second intermediate heat exchanger (as shown in Ringquist flow through aux heater 20 also passes intermediate heat exchanger 24).
Regarding claim 7, Wakamoto discloses the at least four pairs of first and second valves (61 and 62), the first pump (26), the first intermediate heat exchanger (21), the second pump (27), and the second intermediate heat exchanger (22) are disposed in a hybrid branch controller module (because the term “module” is so nebulous the mere collection of said components can be referred to as a “hybrid branch controller module” however it is noted that figure 1 of Wakamoto does group together said components in a dashed line box).
Regarding claims 8 and 9, Wakamoto and Ringquist disclose the apparatus of claim 1, but are silent concerning the type of heater and “hot water supply”. The examiner takes official notice that boilers and hot water supply (for example domestic hot water) are old and well known. It would have been obvious to one of ordinary skill in the art to have utilized a boiler as the heater in order to utilize fossil fuel heat sources which perform better than heat pump at 
Regarding claim 10, Wakamoto discloses the indoor heat exchanger (31) is included in an indoor unit (30) installed in a living space in a building, the outdoor unit (10) is installed outside the living space.
Regarding claim 11, Wakamoto doses a hybrid variable refrigerant system comprising the air conditioning apparatus of claim 1.
Regarding claim 12, Wakamoto discloses a method of operating an air conditioning system including a first pump (26) and a first intermediate heat exchanger (21) connected in series, the first pump having an outflow port and an inflow port;
a second pump (27) and a second intermediate heat exchanger (22) connected in series, the second pump having an outflow port and an inflow port;
a flow path switching mechanism includes at least four pairs of first and second valves (61 and 62), the first valves (61) are configured to select the outflow port of one of the first and second pumps (26 and 27), and the second valves (62) are configured to select the inflow port of the other of the first and second pumps;
a pipe (B1 and B2) detachably connected to and communicating the inflow port and the outflow port of a second pair of the pairs of the first and second valves (61 and 62).
an indoor heat exchanger (31) having an outflow port and an inflow port connected to a third pair of the pairs of first and second valves (61 and 62);
connecting the first intermediate heat exchanger (21) and the second intermediate heat exchanger to a refrigerant circuit;
simultaneously providing a heating operation and a cooling operation using the first intermediate heat exchanger, the first pump, the second intermediate heat exchanger, and the 
providing a heating operation using the first pump (26) to circulate water in the refrigerant circuit to the indoor heat exchanger (31) and the second pump (27) to circulate water (in either of the other of heating or cooling main modes heating occurs and both pumps operate).
Wakamoto lacks a third intermediate heat exchanger. Ringquist discloses an air conditioning apparatus comprising first, second, and third intermediate heat exchangers (16, 24, and 20 respectively). The third intermediate heat exchanger (20) operating as an auxiliary heat exchanger, the third intermediate heat exchanger having an inflow port and an outflow port detachably connected to a first pair of the first and second valves (32 and 33);
a pipe (34 and 36) detachably connected to and communicating the inflow port and the outflow port of a second pair of the pairs of the first and second valves; and
an indoor heat exchanger (14) having an outflow port and an inflow port connected to a third pair of the pairs of first and second valves (32 and 33); and
providing a heating operation using the first pump (18) to circulate water in the refrigerant circuit to the indoor heat exchanger (14) and the second pump (22) to circulate the water to the auxiliary heat exchanger (20).
It would have been obvious to one of ordinary skill in the art to have provided Wakamoto with the auxiliary heat exchanger as taught by Ringquist in order to supplement the condenser heat source (2:10-15 of Ringquist).
Regarding claim 13, Wakamoto discloses connecting an auxiliary heat source (by way the heat exchanger 20 of Ringquist) that heats the water and provides the water which is heated 
Regarding claim 14, Wakamoto as modified discloses the auxiliary heat source but lacks a gas boiler. The examiner takes official notice that gas boilers are old and well known for heating water. It would have been obvious to utilize a gas boiler in order to provide heat at low outdoor temperatures where a heat pump may not provide sufficient heat.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gustafsson (US 3,989,183) – gas boiler and heat pump.
Gustafsson (US 3,986,664) – gas boiler and heat pump.
Morimoto et al (US 9,140,459) – water heating circuit.
Bujak (US 6,453,993) – combination chiller and boiler.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763